       Case 2:08-md-02002-GEKP Document 1857 Filed 04/09/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                     IN THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE: PROCESSED EGG PRODUCTS                               MDL No. 2002
ANTITRUST LITIGATION                                        Case No: 08-md-02002


THIS DOCUMENT APPLIES TO:
ALL DIRECT ACTION PLAINTIFFS



                      [PROPOSED] STIPULATION MODIFYING
                  CASE MANAGEMENT ORDER NO. 25 (ECF NO. 1852)
       WHEREAS, on March 5, 2019 the Court entered Amended Case Management Order

(“CMO”) No. 25 (ECF No. 1852), setting forth a pretrial schedule and deadlines for trial of the

Direct Action Plaintiffs;

       WHEREAS, Paragraph I.B.1. of CMO 25 directs the Parties to develop and agree upon a

schedule for, among other things, additional pretrial milestones, including proposed witness and

exhibit lists, deposition designations, proposed stipulations and uncontested facts.

       WHEREAS, the parties have met and conferred in accord with Paragraph I.B.1 of CMO 25

and have agreed, subject to the Court’s approval, to make certain additions and modifications to

CMO 25. The parties agree that the following additions and modifications to CMO 25 will aid

them in preparing their cases for an efficient and orderly trial. These proposed additions and

modifications are: (i) the time to exchange objections to exhibit lists and witness lists shall be

extended from July 26 to August 23, 2019; (ii) the Parties shall exchange lists of documents which

they consider to meet the criteria of a “business record” pursuant to Fed R. Evid. 803(6) on or

before August 23, 2019; (iii) the Parties shall respond to the proposed lists of “business records”

by September 6, 2019; (iv) the parties shall submit to the Court disputed designations of “business

records” by September 13, 2019; (v) the exchange of proposed stipulation and uncontested facts
       Case 2:08-md-02002-GEKP Document 1857 Filed 04/09/19 Page 2 of 5



shall be extended from June 14 to September 13, 2019; (vi) the parties shall exchange counter-

stipulations and responses to proposed stipulations on or before September 20, 2019; and (vii) the

submission of voir dire questions, jury instructions, verdict forms, and joint statement of the case

shall be extended from September 20 to September 27, 2019.

       WHEREAS, all other deadlines set forth in CMO 25 shall remain; the following chart sets

forth the milestones and associated deadlines from CMO 25 as supplemented and modified by this

stipulation and proposed order.

                                            Pretrial Schedule


                           PRE-TRIAL EVENTS                                         DATES

     Parties exchange proposed witness & exhibit lists and deposition
                                                                                 Friday, June 14
     designations

     Parties file Motions in limine on or before                                 Friday, July 12

     Parties exchange objections to designations and Counter-
                                                                                 Friday, July 26
     designations

     Parties exchange objections to witness and exhibit lists                   Friday, August 23

     Parties shall file responses to motions in limine, if any, on or
                                                                                Friday, August 9
     before

     Parties exchange list of documents which they consider to meet the
                                                                                Friday, August 23
     criteria of a “business record”

     Oral argument on the motions in limine at 10:00 a.m.                     Thursday, September 5

     Parties exchange response to list of documents seeking designation
                                                                               Friday, September 6
     as a “business record”

     Proposed stipulations and uncontested facts                              Friday, September 13

     Parties submit disputed “business records”                               Friday, September 13

     Parties exchange counter-stipulations/responses to proposed
                                                                              Friday, September 20
     stipulations

     Parties exchange drafts of Pre-trial Order                               Friday, September 27

     Parties file proposed: (a) voir dire questions; (b) jury instructions;   Friday, September 27
    Case 2:08-md-02002-GEKP Document 1857 Filed 04/09/19 Page 3 of 5




                         PRE-TRIAL EVENTS                                        DATES

   (c) verdict forms and; and (d) a joint statement of case

   Parties submit a Final Pretrial Order in accord with Local Rule
                                                                          Friday, October 11
   16.1(d)(2)

   Final pre-trial conference at 10:00 a.m.                              Thursday, October 17

   Liability trial begins at 9:30 a.m.                                   Monday, October 31

   Damages trial begins at 9:30 a.m.                                     Monday, December 9



     IT IS HEREBY STIPULATED AND AGREED:


Date: April 9, 2019                                    Respectfully submitted,

 /s/ Jay L. Levine                                     /s/ Jan Levine
 Donald M. Barnes                                      Jan P. Levine
 Jay L. Levine                                         Robin P. Sumner
 PORTER, WRIGHT, MORRIS & ARTHUR, LLP                  3000 Two Logan Square
 1900 K Street, NW, Suite 1110                         Eighteenth and Arch Streets
 Washington, D.C. 20006-1110                           Philadelphia, PA 19103-2799
 Tel: (202) 778-3056                                   Tel: (215) 981-4000
 Fax: (202) 778-3063                                   Fax: (215) 981-4750
 Email: dbarnes@porterwright.com                       Email: levinej@pepperlaw.com
         jlevine@porterwright.com                              sumnerr@pepperlaw.com

 Counsel for Rose Acre Farms, Inc.                     Counsel for UEP and USEM
    Case 2:08-md-02002-GEKP Document 1857 Filed 04/09/19 Page 4 of 5




 /s/ Steven Bizar                     /s/ William J. Blechman
 Steven Bizar                         William J. Blechman, Esquire
 DECHERT LLP                          KENNY NACHWALTER, P.A.
 Cira Centre                          1441 Brickell Avenue
 2929 Arch Street                     Suite 1100
 Philadelphia, PA 19104-2808          Miami, Florida 33131
 Tel.: (215) 994-2205                 Tel:     (305) 373-1000
 Fax: (215) 655-2205                  Fax:     (305) 372-1861
 Email: steven.bizar@dechert.com      E-mail:     wblechman@knpa.com

 Counsel for R.W. Sauder              Liaison Counsel for Direct Action
                                      Plaintiffs

 /s/ William Greene
 William Greene, Esquire
 STINSON LEONARD STREET LLP
 150 South Fifth Street
 Suite 2300
 Minneapolis, MN 55402
 Tel.: (612) 335-1568
 Fax: (612) 335-1657
 Email: William.greene@stinson.com

 Carrie C. Mahan
 WEIL, GOTSHAL & MANGES LLP.
 2001 M Street NW, Suite 600
 Washington, D.C. 20036
 Tel:     (202) 682-7231
 Fax:     (202) 669-9179
 E-mail:     wblechman@knpa.com

 Counsel for Michael Foods




                                       IT IS SO ORDERED:


                                       GENE E.K. PRATTER
                                       UNITED STATES DISTRICT JUDGE

DATE:
           Case 2:08-md-02002-GEKP Document 1857 Filed 04/09/19 Page 5 of 5




                                 CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the [PROPOSED] STIPULATION

MODIFYING CASE MANAGEMENT ORDER NO. 25 (ECF NO. 1852) was served via ECF on

Counsel of record.

Date: April 9, 2019                             Kenny Nachwalter, P.A.
                                                1441 Brickell Avenue
                                                Suite 1100
                                                Miami, Florida 33131
                                                Tel: (305) 373-1000
                                                Fax: (305) 372-1861
                                                E-mail: dpatton@knpa.com


                                                /s/ Douglas H. Patton
                                                Douglas H. Patton



598578.1
